WEBB, Judge.
This case brings to the Court questions involving the parol evidence rule. The parol evidence rule is not a rule of evidence but of substantive law. See E. Allan Farnsworth, Contracts, 447 et seq. (1982) for an excellent discussion of the rule. If parties agree to integrate all prior and simultaneous negotiations into a contract, the contract governs their relationship and anything which varies or adds to it is irrelevant. In this case the parties signed a written contract which provided that it was the entire contract between the parties. We conclude from this that the parties intended to integrate all prior and simultaneous negotiations into the contract. The contract did not provide for warranties against flooding or for materials and workmanship. Under our law, there was no warranty for either of them. For this reason it was proper to grant the defendant’s motion to dismiss as to the claim for breach of warranty as to materials and workmanship. It was error not to grant the defendant’s motion to dismiss as to the claim for breach of warranty against flooding.
The plaintiffs argue that all the evidence shows that there were warranties. They argue that the contract should be interpreted to give effect to the entire agreement and it is evident that the parties intended that there be warranties. The difficulty with this argument is that when the parties executed a contract which integrated all prior and simultaneous agreements, any evidence which varied or added to its terms could not be considered whether or not such evidence was admitted with or without objection. To hold otherwise, we would have to rewrite the contract, which we cannot do.
The plaintiffs contend that the warranty against flooding was made after the contract was executed and such warranty may be proved. See Insurance Co. v. Morehead, 209 N.C. 174, 183 S.E. 606 (1935). They base this argument on testimony by Frank J. Clifford that he dealt with J. Frank Efird, president of the defendant, in negotiating the contract of sale. Mr. Clifford testified that when *441Mr. Efird accepted the plaintiffs’ offer to purchase the property, he asked Mr. Efird whether it was subject to flooding, and Mr. Efird told him it was not and that the ground was damp under the house because the plumbing system under the house had been drained. Mr. Clifford testified that he relied on this statement in purchasing the property. He testified further that on 12 June 1976 he discussed the flooding problem with Mr. Efird who told him they had nothing to worry about, that “he would take care of the whole matter; and the house was warranted.” We do not believe this evidence supports a finding that a warranty against flooding was given after the contract was executed. We believe we are bound to hold under Griffin v. Wheeler-Leonard & Co., Inc., 290 N.C. 185, 225 S.E. 2d 557 (1976) that the statement to Mr. Clifford by Mr. Efird on 19 March 1976 was not a warranty. In that case there was testimony that a real estate agent had told the plaintiff that water in a crawl space under a house “was probably left over from construction and it should dry up in a short time now that everything was covered over and water couldn’t get in there any more.” Our Supreme Court held that this did not constitute an express warranty that water in the crawl space under the house would create no problems. Chief Justice Sharp said the real estate agent “did not expressly say, nor did his words reasonably imply, that he personally assumed a contractual obligation by warranting a dry crawl space.” We believe that if no warranty was given in that case none was given in this one. Under Griffin, Mr. Efird’s words expressed his opinion as to the cause of the dampness under the house and that there would be no problem with flooding. This is not enough to constitute an express warranty. That Mr. Efird may have later told Mr. Clifford not to worry, that he would take care of the flooding, and the house was warranted did not create a warranty. The fact that Mr. Efird attempted to remedy the problem does not prove he did it pursuant to a warranty. If Mr. Efird referred to a warranty, we do not believe this makes a warranty. He may have thought there was one but there is no evidence in the record that anyone representing the defendant made a warranty with either of the plaintiffs after the contract was made. Absent such evidence, we hold the defendant’s motion to dismiss should have been allowed as to the plaintiffs’ claim for express warranty against flooding.
*442Plaintiffs also argue that the contract was executed by Mr. Efird and it does not show he was acting for defendant River Bend Plantation, Inc. For this reason, defendant cannot take advantage of the parol evidence rule. The difficulty with this argument is that whatever rights the plaintiffs had against the defendant they received through the defendant’s agent J. Frank Efird. They are bound by their dealings with him.
The plaintiffs also contend that the defendant may not deny the existence of the warranties under the doctrine of equitable estoppel. We do not believe the record shows the defendant did anything to mislead the plaintiffs. Without such evidence, equitable estoppel does not apply. See 5 Strong’s N.C. Index 3d, Estoppel § 4.1 (1977).
We affirm as to plaintiffs’ appeal and reverse as to the defendant’s appeal.
Affirmed in part; reversed in part.
Judge Phillips concurs.
Judge EAGLES dissents.